United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3272
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Anthony Nelson Dean,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 16, 2010
                                Filed: February 23, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       While Anthony Dean Nelson was serving a period of supervised release, the
district court1 revoked supervision and sentenced Dean to 11 months in prison and 14
months of additional supervised release. For reversal, Dean argues that the revocation
sentence is unreasonable. Because he has not rebutted the presumption that his
within-Guidelines-range revocation sentence is reasonable, see United States v.
Petreikis, 551 F.3d 822, 824 (8th Cir. 2009), we affirm.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       In particular, we note that the sentence is within statutory limits, see 18 U.S.C.
§ 3583(b)(2), (e)(3), (h); and that the court considered proper factors under 18 U.S.C.
§ 3553(a), including the Guidelines range, Dean’s poor history on supervised release,
his drug and alcohol abuse, the lack of remaining available community programs, and
his need for a residential-reentry program and participation in an alcohol-testing
program upon release from prison. See United States v. Nelson, 453 F.3d 1004, 1006
(8th Cir. 2006) (appellate court reviews revocation sentence to determine whether it
is unreasonable in relation to, inter alia, advisory Guidelines range and applicable
§ 3553(a) factors).

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                          -2-